          Case 3:19-cv-00290-EMC Document 86 Filed 11/17/20 Page 1 of 1



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
7
                         SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                 Case No. 19-CV-00290-EMC
11                 Plaintiffs,
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                 Defendants.
16
17
                                   [PROPOSED] ORDER
18
           Upon the joint motion for extension of time filed by the parties, and good
19
     cause appearing, the Court hereby orders that the deadline for the parties to file
20
     their next joint status report is extended to November 18, 2020.
21
           IT IS SO ORDERED.
22
23          November 17
     Dated: _____________, 2020
24
25
                                            Hon. Robert M. Illman
26                                          United States District Judge
27
28

                                       [PROPOSED] ORDER
                                    CASE NO. 19-CV-00290-EMC
